Citation Nr: 1446112	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral hearing loss, rated 80 percent disabling and tinnitus, rated at 10 percent.  The combined disability rating is 80 percent.  

2.  Affording the Veteran the benefit of the doubt, his service-connected disabilities, to include his bilateral sensorineural hearing loss and tinnitus, are of such severity as to preclude substantial gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United State Court of Appeal for Veteran's Claims (Court) discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  See also 
Moore, at 358.  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 
38 C.F.R. § 4.16(a) (2013).  

Merits of the Claim

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.  

As a threshold matter, 38 C.F.R. § 4.16(a) states TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Here, the Veteran is service-connected for hearing loss at 80 percent, thus satisfying the requirements under 38 C.F.R. § 4.16(a) (2013).  

The only question, which remains, is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  In this regard, the Board notes the Court has held that "[t]here is no statute or regulation which requires the Secretary . . . to use experts to resolve the issue of unemployability."  See Gary v. Brown, 7 Vet. App. 229, 231-32 (1994).  Thus, the Board will first address the Veteran's educational level, occupational history, and the effect his service connected disabilities have on his ability to secure and follow substantial gainful employment.  

The Veteran's educational background consists of the completion of the 8th grade, followed by obtaining his G.E.D.  His occupational history includes service in the U.S. Army as a Communications Chief.  After discharge he worked as a truck driver for 40 years, followed by sporadic, part-time marginal employment driving cars at a car dealership.  The Veteran has not worked full-time since 1992.  

The Board finds that the Veteran's service-connected disorders have precluded his ability to secure or follow substantial gainful activity due to the limitations of his education level and occupational history.  

The Veteran maintained in his June 2011, VA Application for Increased Compensation Based on Unemployability (VA Form 21-8940), that his service-connected hearing loss disability prevented him from securing or following any type of substantially gainful occupation.  He reported that his last full-time employment was in 1992, he left that employment due to his hearing loss disability, and that he was unemployable because of his severe service-connected disabilities.  

In an October 2011 private opinion, Dr. of Audiology, Dr. C.E., after a thorough interview with the Veteran and review of his audiological evaluation, opined that the Veteran's severe bilateral hearing loss and tinnitus have essentially rendered the Veteran unemployable.  Dr. C.E. stated that the Veteran needed to avoid working in any environment in which there is any noise which may exacerbate his hearing loss.  Such limitations would prevent verbal communication face-to-face and by telephone, even with the use of amplification.  Dr. C.E. further stated that his condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  Lastly, Dr. C.E. stated that the Veteran's service-connected hearing loss would significantly impair the Veteran's employability in most job assignments with or without adaptation and or amplification.  

In a February 2013 VA audiology examination for employability, the examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The examiner rationalized that individuals with similar hearing difficulties, or worse, "function well in many occupational settings."  The examiner acknowledged that the Veteran's hearing loss could cause some problems depending on the vocation.  Examples provided by the examiner include difficulty "working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment such as speakers, intercoms, etc., or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings")."  

In view of the totality of the evidence, including the Veteran's competent and credible lay assertions of unemployability due to limitations caused by service-connected disabilities, the October 2011 favorable conclusion reached by the private audiologist, and the unfavorable conclusion reached by the February 2013 VA examiner, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, as likely as not preclude him from securing and following any substantially gainful occupation.  

Overall, the Board finds that the October 2011 private opinion is more probative than the VA medical opinion.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  This is because the private opinion takes into account the Veteran's employment history and his educational history.  The Veteran spent 40 years in his regular occupation as a truck driver.  Due to his service-connected disability, he is no longer able to work in his regular occupation based on his training and experience.  In contrast, the VA opinion does not take into account the Veteran's employment history and instead makes assumptions based on what other individuals with hearing disabilities can do rather than based on the Veteran's specific needs.  Furthermore, the evidence has not shown that the Veteran has been gainfully employed, in fact the evidence shows that the Veteran has been employed since 1992 on a sporadic and temporary basis, for minimal income.  
Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

ORDER

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


